   Case: 1:20-cv-00894-TSB Doc #: 15 Filed: 03/05/21 Page: 1 of 16 PAGEID #: 91



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION AT CINCINNATI

 MICHELE WELCH, et al.,                            :
                                                   :
                Plaintiffs,                        :      Case No. 1:20-CV-894
                                                   :
         v.                                        :      Judge Timothy S. Black
                                                   :
 HEALING TOUCH HEALTH                              :
 SERVICES LLC,                                     :
                                                   :
                Defendant.                         :

                                 STIPULATED PROTECTIVE ORDER

        Pursuant to the parties’ joint request that the Court enter this Order, and their agreement

that the following limitations and restrictions should apply to documents and information produced

for inspection and copying during the course of this litigation (the “Action”), the Court hereby

ORDERS that:

       1.      Scope. This Protective Order (hereinafter “Protective Order” or “Order”) shall

apply to all documents or other information produced in the course of discovery in this Action that

the producing person or entity (the “Producing Entity”) has designated as “CONFIDENTIAL –

SUBJECT TO PROTECTIVE ORDER” (either a “Confidentiality Designation” or collectively

the “Confidentiality Designations”) pursuant to this Order, including but not limited to, all initial

disclosures, all responses to discovery requests, all deposition testimony and exhibits, and all

materials (including documents or testimony) produced by non-parties in response to subpoenas

issued in connection with this matter, including all copies, excerpts, and summaries thereof

(collectively the “Confidential Information”).
   Case: 1:20-cv-00894-TSB Doc #: 15 Filed: 03/05/21 Page: 2 of 16 PAGEID #: 92




       2.      Purpose. The purpose of this Protective Order is to protect against the unnecessary

disclosure of Confidential Information.

       3.      Disclosure Defined. As used herein, “disclosure” or “to disclose” means to

divulge, reveal, describe, summarize, paraphrase, quote, transmit, or otherwise communicate

Confidential Information, and the restrictions contained herein regarding disclosure ofConfidential

Information also apply with equal force to any copies, excerpts, analyses, or summaries of such

materials or the information contained therein, as well as to any pleadings, briefs, exhibits,

transcripts or other documents which may be prepared in connection with this litigation which

contain or refer to the Confidential Information or information contained therein.

       4.      Designating Material

               a.     Designating Material As Confidential: Any party, or any third party

       subpoenaed by one of the parties, may designate as Confidential and subject to this

       Protective Order any documents, testimony, written responses, or other materials produced

       in this case if they contain information that the Producing Entity asserts in good faith is

       protected from disclosure by statute or common law, including, but not limited to,

       confidential personal information, medical or psychiatric information, trade secrets,

       personnel records, or such other sensitive commercial information that is not publicly

       available. Information that is publicly available may not be designated as Confidential. The

       designation of materials as Confidential pursuant to the terms of this Protective Order does

       not mean that the document or other material has any status or protection by statute or

       otherwise except to the extent and for the purposes of this Order.

       5.      Form and Timing Of Designation.

               a.     Documents And Written Materials. The Producing Entity shall designate

       any document or other written materials as confidential pursuant to this Order by marking

                                                2
Case: 1:20-cv-00894-TSB Doc #: 15 Filed: 03/05/21 Page: 3 of 16 PAGEID #: 93



   each page of the material with a stamp setting forth the Confidentiality Designation, if

   practical to do so. The person or entity designating the material shall place the stamp, to

   the extent possible, in such a manner that it will not interfere with the legibility of the

   document. Materials shall be so-designated prior to, or at the time of, their production or

   disclosure.

             b.    Electronically Stored Information (“ESI”): If a production response

   includes ESI, the Producing Entity shall make an effort to include within the electronic

   files themselves the Confidentiality Designation to the extent practicable. If that is not

   practicable, then the Producing Entity shall designate in a transmittal letter or email to the

   party to whom the materials are produced (the “Receiving Party”) using a reasonable

   identifier (e.g., the Bates range) any portions of the ESI that should be treated as

   “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER.”

        c.        Deposition Testimony. Deposition testimony will be deemed confidential

   only if designated as such when the deposition is taken or within days after receipt of the

   deposition transcript. Such designation must indicate which Confidentiality Designation

   applies, and must be specific as to the portions of the transcript and/or any exhibits to which

   that Confidentiality Designation applies, except that any exhibit that was marked with a

   Confidentiality Designation at the time of production, and which still bearsthat mark at the

   time of its use in a deposition, shall be presumed to fall within the provisions of this Order

   without further designation.




                                             3
Case: 1:20-cv-00894-TSB Doc #: 15 Filed: 03/05/21 Page: 4 of 16 PAGEID #: 94




   6.     Limitation Of Use.

          a.      General Protections. All information that has received a Confidentiality

   Designation, including all information derived therefrom, shall be used by any Receiving

   Party solely for purposes of prosecuting or defending this Action. A Receiving Party shall

   not use or disclose the Confidential Information for any other purpose, including but not

   limited to any business, commercial, or competitive purpose. Except as set forth in this

   Order, a Receiving Party shall not disclose Confidential Information to any third party.

   This Order shall not prevent the Producing Entity from using or disclosing information it

   has designated as Confidential Information, and that belongs to the Producing Entity, for

   any purpose that the Producing Entity deems appropriate, except that the Producing

   Entity’s voluntary disclosure of Confidential Information outside the scope of this Action

   may impact the protection that this Order would otherwise provide with regard to such

   information, once disclosed.

          b.      Persons To Whom Information Marked “Confidential” May Be

   Disclosed. Use of any information, documents, or portions of documents marked

   “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER,” including all information

   derived therefrom, shall be restricted solely to the following persons who agree to be bound




                                           4
Case: 1:20-cv-00894-TSB Doc #: 15 Filed: 03/05/21 Page: 5 of 16 PAGEID #: 95




   by the terms of this Protective Order, unless additional persons are stipulated by counsel

   or authorized by the Court:

          1.      outside counsel of record for the parties, and the administrative staff of
                  outside counsel's firms;

          2.      in-house counsel for the parties, and the administrative staff for each in-
                  house counsel;

          3.      any party to this action who is an individual;

          4.      as to any party to this action who is not an individual, every employee,
                  director, officer, or manager of that party, but only to the extent necessary
                  to further the interest of the parties in this litigation;

          5.      independent consultants or expert witnesses (including partners, associates
                  and employees of the firm which employs such consultant or expert)
                  retained by a party or its attorneys for purposes of this litigation, but only to
                  the extent necessary to further the interest of the parties in this litigation,
                  and only after such persons have completed the certification attached hereto
                  as Attachment A, Acknowledgment of Understanding and Agreement to be
                  Bound;

          6.      the Court and its personnel, including, but not limited to, stenographic
                  reporters regularly employed by the Court and stenographic reporters not
                  regularly employed by the Court who are engaged by the Court or the parties
                  during the litigation of this action;

          7.      the authors and the original recipients of the documents;

          8.      any court reporter or videographer reporting a deposition;

          9.      employees of copy services, microfilming or database services, trial support
                  firms, and/or translators who are engaged by the parties during the litigation
                  of this action;

          10.     interviewees, potential witnesses, deponents, hearing or trial witnesses, and
                  any other person, where counsel for a party to this action in good faith
                  determines the individual should be provided access to such information in
                  order for counsel to more effectively prosecute or defend this action (as long
                  as the disclosure occurs in the presence of counsel, and copies, duplicates,
                  images, or the like are not removed or retained by any interviewee, potential
                  witness, deponent, or hearing or trial witness), provided, however, that in
                  all such cases the individual to whom disclosure is to be made has been
                  informed that the information contained in the disclosed document(s) is



                                            5
   Case: 1:20-cv-00894-TSB Doc #: 15 Filed: 03/05/21 Page: 6 of 16 PAGEID #: 96




                       confidential and protected by Court Order, that the individual understands
                       that he/she is prohibited from disclosing any information contained in the
                       document(s) to anyone; or

               11.     any other person agreed to in writing by the parties.

Prior to being shown any documents produced by another party marked “CONFIDENTIAL –

SUBJECT TO PROTECTIVE ORDER,” any person listed under paragraph 6(b)(3), 6(b)(4), or

6(b)(11) shall be advised that the confidential information is being disclosed pursuant to and

subject to the terms of this Protective Order.

       7.      Inadvertent Production. Inadvertent production of any document or information

with a Confidentiality Designation shall be governed by Fed. R. Evid. 502. Pursuant to subsections

(d) and (e) of that Rule, the parties agree to, and the Court orders, protection of Protected

Information against claims of waiver (including as against third parties and in other Federal and

State proceedings) in the event such information is produced during the course of the Litigation,

whether pursuant to a Court order, a parties’ discovery request, or informal production, as follows:

       a.      the production of documents or electronically stored information (“ESI”)
               (including, without limitation, metadata) subject to a legally recognized claim of
               privilege or other protection from production or other disclosure (collectively,
               “Protected Information”), including without limitation the attorney-client privilege
               and work-product doctrine, shall in no way constitute the voluntary disclosure of
               such Protected Information;

       b.      the production of Protected Information shall not result in the waiver of any
               privilege or protection associated with such Protected Information as to the
               receiving party, or any third parties, and shall not result in any waiver of protection,
               including subject matter waiver, of any kind;

       c.      if any document or ESI (including, without limitation, metadata) received by a party
               is on its face clearly subject to a legally recognizable privilege, immunity, or other
               right not to produce such information, the Receiving Party will promptly notify the
               Producing Entity in writing that it has discovered Protected Information, identify
               the Protected Information by Bates Number range, and return or sequester such
               Protected Information until the Producing Entity confirms whether it does indeed




                                                 6
Case: 1:20-cv-00894-TSB Doc #: 15 Filed: 03/05/21 Page: 7 of 16 PAGEID #: 97




         assert any privilege protecting this information. Once the Producing Entity asserts
         privilege over such Protected Information (as described in Subparagraph (e)
         below), the Receiving Party will return, sequester, or destroy all copies of such
         Protected Information, along with any notes, abstracts or compilations of the
         content thereof, within ten (10) business days of notice from the Producing Entity;

   d.    upon the request of the Producing Entity, the Receiving Party will promptly
         disclose the names of any individuals who have read or have had access to the
         Protected Information;

   e.    if the Producing Entity intends to assert a claim of privilege or other protection over
         Protected Information identified by the receiving party, the Producing Entity will,
         within ten (10) business days of receiving the Receiving Party’s written
         notification, inform the Receiving Party of such intention in writing and shall
         provide the Receiving Party with a log for such Protected Information that is
         consistent with the requirements of the Federal Rules of Civil Procedure, setting
         forth the basis for the claim of privilege, immunity or basis for non-disclosure, and
         in the event, if any portion of the Protected Information does not contain privileged
         or protected information, the Producing Entity shall also provide to the Receiving
         Party a redacted copy of the Protected Information that omits the information that
         the Producing Entity believes is subject to a claim of privilege, immunity or other
         protection;

   f.    if, during the course of the litigation, a party determines it has produced Protected
         Information, the Producing Entity may notify the Receiving Party of such
         production in writing. The Producing Entity’s written notice must identify the
         Protected Information by Bates Number range, the privilege or protection claimed,
         and the basis for the assertion of the privilege and shall provide the receiving party
         with a log for such Protected Information that is consistent with the requirements
         of the Federal Rules of Civil Procedure, setting forth the basis for the claim of
         privilege, immunity or basis for non-disclosure, and in the event any portion of the
         Protected Information does not contain privileged or protected information, the
         Producing Entity shall also provide to the receiving party a redacted copy of the
         Protected Information that omits the information that the Producing Entity believes
         is subject to a claim of privilege, immunity or other protection. The Producing
         Entity must also demand the return of the Protected Information. After receiving
         such written notification, the Receiving Party must, within ten (10) business days
         of receiving the written notification, return, sequester, or destroy the specified
         Protected Information and any copies, along with any notes, abstracts or
         compilations of the content thereof;

   g.    a Receiving Party’s return, sequestration, or destruction of such Protected
         Information as provided in the Subparagraphs above will not act as a waiver of the
         Receiving Party’s right to move for the production of the returned, sequestered, or
         destroyed Protected Information on grounds that the Protected Information is not
         in fact subject to a viable claim of privilege or other protection. However, the



                                           7
   Case: 1:20-cv-00894-TSB Doc #: 15 Filed: 03/05/21 Page: 8 of 16 PAGEID #: 98




               Receiving Party is prohibited and estopped from arguing that the ProducingEntity’s
               production of the Protected Information in this matter acts as a waiver of applicable
               privileges or protections, that the disclosure of the Protected Information by the
               Producing Entity was not inadvertent, that the Producing Entity did not take
               reasonable steps to prevent the disclosure of the Protected Information, or that the
               Producing Entity did not take reasonable steps to rectify such disclosure; and

       h.      nothing contained herein is intended to or shall limit a Producing Entity’s right to
               conduct a review of documents or ESI (including, without limitation, metadata), for
               relevance, responsiveness, and/or the segregation of privileged and/or protected
               information before such information is produced to the Receiving Party;

       i.      prior to production to another party, all copies, electronic images, duplicates,
               extracts, summaries, or descriptions (collectively “copies”) of documents marked
               with a Confidentiality Designation under this Order, or in any individual portion of
               such a document, shall be affixed with the same Confidentiality Designation if it
               does not already appear on the copy. All such copies shall thereafter be entitled to
               the protection of this Order. The term “copies” shall not include indices, electronic
               databases, or lists of documents provided these indices, electronic databases, or lists
               do not contain substantial portions or images of the text of confidential documents
               or otherwise disclose the substance of the confidential information contained in
               those documents.

       8.      Filing Materials Containing Information With A Confidentiality Designation.

In the event a party seeks to file with the Court any confidential information subject to protection

under this Order, that party must take appropriate action to ensure that the document receives

proper protection from public disclosure, including: (a) filing a redacted document with the consent

of the party who designated the document as confidential; (b) where appropriate (e.g., in relation

to discovery and evidentiary motions), submitting the document solely for in camera review; or

(c) when the preceding measures are inadequate, seeking permission to file thedocument under

seal by filing a motion for leave to file under seal.

       Any motion to file a document subject to this Order under seal must meet the Sixth Circuit’s

standard set forth in Shane Group, Inc. v. Blue Cross Blue Shield of Michigan, 825 F.3d 299 (6th

Cir. 2016). The burden of demonstrating the need for and appropriateness of a sealing order is

borne by the moving party, and requires the moving party to analyze in detail, document by



                                                  8
   Case: 1:20-cv-00894-TSB Doc #: 15 Filed: 03/05/21 Page: 9 of 16 PAGEID #: 99




document, the propriety of secrecy, providing reasons and legal citations. Regardless of whether

the parties agree, it remains the Court’s independent obligation to determine whether a seal is

appropriate for any given document or portion thereof. Any proposed sealing, even when

compelling reasons exist, must be narrowly tailored to serve the compelling reasons.

       When a party to this Order seeks to file documents which it believes may warrant sealing,

but is not the party who may be prejudiced by the document or documents becoming part of the

public record, the filing party shall provide the potentially-prejudiced party or parties, or any

potentially-prejudiced third party or parties, with written notification of its intent to file such

documents at least (14) fourteen days before doing so. After being provided such notice, the

potentially harmed party or parties will then have (7) seven days to file with the Court a motion

for sealing. The Court will rule on the motion as promptly as possible.

       9.        Attorneys Allowed To Provide Advice. Nothing in this Order shall bar or

otherwise restrict any attorney for any party from rendering advice to his or her client with respect

to this case or from doing anything necessary to prosecute or defend this case and furthering the

interests of his or her client, except for the disclosure of the Confidential Information as proscribed

in this Order.

       10.       Excluding Others From Access. Whenever information bearing a Confidentiality

Designation pursuant to this Protective Order is to be discussed at a deposition, the person or entity

that designated the information may exclude from the room any person, other than persons

designated in Paragraph 6 of this Order, as appropriate, for that portion of the deposition.

       11.       No Voluntary Disclosure To Other Entities. The parties or anyone acting on their

behalf may not voluntarily disclose any Confidential Information to any state or federal law

enforcement or regulatory agency, or any employee thereof, except in this litigation as set forth in




                                                  9
  Case: 1:20-cv-00894-TSB Doc #: 15 Filed: 03/05/21 Page: 10 of 16 PAGEID #: 100




Paragraph 6 of this Order or as otherwise commanded by law or provided in this Order. Nothing

in this Order shall prevent a party from providing information in its possession in response to a

valid order or subpoena from a law enforcement or regulatory agency requiring the production of

such information, except that, prior to such production, the party producing the information shall

provide as much advance notice as possible to the person or entity that designated the material as

confidential to facilitate that party’s efforts to preserve the confidentiality of the material, if

warranted.

       12.     Disputes As To Designations. Each party has the right to dispute the

Confidentiality Designation asserted by any other party or subpoenaed person or entity in

accordance with this Protective Order. If a party believes that any documents or materials have

been inappropriately designated by another party or subpoenaed party, that party shall confer with

counsel for the person or entity that designated the documents or materials. As part of that

conferral, the designating person or entity must assess whether redaction is a viable alternative to

complete non-disclosure. If any party challenges the Confidentiality Designation of any document

or information, the burden to properly maintain the designation shall, at all times, remain with the

person or entity that made the designation to show that said document or information should

remain protected pursuant to Federal Civil Rule 26(c). In the event of disagreement, then the

designating person or entity shall file a motion pursuant to Federal Civil Rule 26(c). A party who

disagrees with the designation must nevertheless abide by that designation until the matter is

resolved by agreement of the parties or by order of the Court.

       13.     Information Security Protections. Any person in possession of Confidential

Information received from another person or entity in connection with this Action shall maintain

an information security program that includes reasonable administrative, technical, and physical




                                                10
  Case: 1:20-cv-00894-TSB Doc #: 15 Filed: 03/05/21 Page: 11 of 16 PAGEID #: 101




safeguards designed to protect the security and confidentiality of such Confidential Information,

protect against any reasonably anticipated threats or hazards to the security of such Confidential

Information, and protect against unauthorized access to or use of such Confidential Information.

       If a Receiving Party discovers a breach of security, including any actual or suspected

unauthorized access, to Confidential Information subject to this Order, they shall: (1) notify the

person or entity who designated the materials under the terms of this Order of such breach;

(2) investigate and take reasonable efforts to remediate the effects of the breach; and (3) provide

sufficient information about the breach that the Producing Entity can reasonably ascertain the size

and scope of the breach. The Receiving Party agrees to cooperate with the Producing Entity or law

enforcement in investigating any such security incident. In any event, the Receiving Party shall

promptly take all necessary and appropriate corrective action to terminate the unauthorized access.

       14.     All Trials Open To Public. All trials, and certain pretrial proceedings and

hearings, are open to the public (collectively a “Public Hearing” or “Public Hearings”). Absent

further order of the Court, there will be no restrictions on any Party’s ability to the use during a

Public Hearing any document or information that has marked with a Confidentiality Designation

or documents or information derived therefrom that would disclose such confidential information.

However, if a party intends to present at a Public Hearing any document or information that has

been so designated, the party intending to present such document or information shall provide

advance notice to the person or entity that made the Confidentiality Designation at least (5) five

days before the Public Hearing by identifying the documents or information at issue as specifically

as possible (i.e., by Bates Number, page range, deposition transcript line, etc.) without divulging

the actual documents or information. Any person may then seek appropriate relief from the Court




                                                11
  Case: 1:20-cv-00894-TSB Doc #: 15 Filed: 03/05/21 Page: 12 of 16 PAGEID #: 102




regarding restrictions on the use of such documents or information at trial, or sealing of the

courtroom, if appropriate.

       15.     No Waiver Of Right To Object. This Order does not limit the right of any party

to object to the scope of discovery in the above-captioned action.

       16.     No Determination Of Admissibility. This Order does not constitute a

determination of the admissibility or evidentiary foundation for the documents or a waiver of any

party’s objections thereto.

       17.     No Admissions. Designation by either party of information or documents under the

terms of this Order, or failure to so designate, will not constitute an admission that information or

documents are or are not confidential or trade secrets. Neither party may introduce into evidence

in any proceeding between the parties, other than a motion to determine whether the Protective

Order covers the information or documents in dispute, the fact that the other party designated or

failed to designate information or documents under this Order.

       18.     No Prior Judicial Determination. This Order is based on the representations and

agreements of the parties and is entered for the purpose of facilitating discovery in this action.

Nothing in this Order shall be construed or presented as a judicial determination that anydocuments

or information as to which counsel or the parties made a Confidentiality Designation is in fact

subject to protection under Rule 26(c) of the Federal Rules of Civil Procedure or otherwise until

such time as the Court may rule on a specific document or issue.

       19.     Order Subject To Modification. This Order shall be subject to modification by

the Court on its own motion or on motion of a party or any other person with standing concerning

the subject matter.




                                                 12
  Case: 1:20-cv-00894-TSB Doc #: 15 Filed: 03/05/21 Page: 13 of 16 PAGEID #: 103




       20.     Parties May Consent To Disclosure. Nothing shall prevent disclosure beyond the

terms of this Order if all parties consent to such disclosure, or if the Court, after notice to all

affected parties, permits such disclosure. Specifically, if and to the extent any party wishes to

disclose any Confidential Information beyond the terms of this Order, that party shall provide all

other parties with reasonable notice in writing of its request to so disclose the materials. If the

parties cannot resolve their disagreement with respect to the disclosure of any Confidential

Information, then a party may petition the Court for a determination of these issues. In addition,

any interested member of the public may also challenge the designation of any material as

confidential, pursuant to the terms of this paragraph.

       21.     Return Of Materials Upon Termination Of Litigation. Upon the written request

and expense of the Producing Entity, within 30 days after the entry of a final judgment no longer

subject to appeal on the merits of this case, or the execution of any agreement between the parties

to resolve amicably and settle this case, the parties and any person authorized by this Protective

Order to receive confidential information shall return to the Producing Entity, or destroy, all

information and documents subject to this Protective Order, unless the specific document or

information has been offered into evidence or filed without restriction as to disclosure. The party

requesting the return of materials shall pay the reasonable costs of responding to its request. The

party returning or destroying the documents or other information shall certify that it has not

maintained any copies of confidential information, except as permitted by this Order.

       22.     Counsel Allowed To Retain Copy Of Filings. Nothing in this Protective Order

shall prevent outside counsel for a party from maintaining in its files a copy of any filings in the

Action, including any such filings that incorporate or attach Confidential Information. Moreover,




                                                 13
  Case: 1:20-cv-00894-TSB Doc #: 15 Filed: 03/05/21 Page: 14 of 16 PAGEID #: 104




an attorney may use his or her work product in subsequent litigation provided that such use does

not disclose any Confidential Information.


       SO ORDERED.

Dated: 3/5/2021                                        s/Timothy S. Black
                                                   United States District Judge



AGREED TO:



 /s/ Greg R. Mansell                               /s/ Konrad Kircher -via email authority
 Greg R. Mansell (0085197)                         Konrad Kircher (0059249)
 (Greg@MansellLawLLC.com)                          Ryan J. McGraw (0089436)
 Carrie J. Dyer (0090539)                          RITTGERS & RITTGERS
 (Carrie@MansellLawLLC.com)                        12 East Warren Street
 Rhiannon M. Herbert (0098737)                     Lebanon, OH 45036
 (Rhiannon@MansellLawLLC.com)                      Tel: 513-932-2115
 Mansell Law, LLC                                  Fax: 513-934-2201
 1457 S. High St.                                  konrad@rittgers.com
 Columbus, Ohio 43207                              ryan@rittgers.com
 Ph: (614) 610-4134
 Fax: (614) 547-3614                               ATTORNEYS FOR DEFENDANT

 ATTORNEYS FOR PLAINTIFFS




                                              14
  Case: 1:20-cv-00894-TSB Doc #: 15 Filed: 03/05/21 Page: 15 of 16 PAGEID #: 105



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION AT CINCINNATI

 MICHELE WELCH, et al.,                            :
                                                   :
                Plaintiffs,                        :      Case No. 1:20-CV-894
                                                   :
        v.                                         :      Judge Timothy S. Black
                                                   :
 HEALING TOUCH HEALTH                              :
 SERVICES LLC,                                     :
                                                   :
                Defendant.                         :

                                       ATTACHMENT A

       The undersigned hereby acknowledges that he or she has read the Protective Order in the

above-captioned action and attached hereto, understands the terms thereof, and agrees to be bound

by its terms. The undersigned submits to the jurisdiction of the United States District Court for the

Southern Districtof Ohio in matters relating to the Protective Order and understands that the terms of

the Protective Order obligate him or her to use documents designated “CONFIDENTIAL –

SUBJECT TOPROTECTIVE ORDER” in accordance with the Order, solely for the purpose of the

above-captioned action, and not to disclose any such documents or information derived directly

therefrom to any other person,firm, or concern.
  Case: 1:20-cv-00894-TSB Doc #: 15 Filed: 03/05/21 Page: 16 of 16 PAGEID #: 106




        The undersigned acknowledges that violation of the Protective Order may result in

penalties for contempt of court.

Name:

Job Title:

Employer:

Business Address:




Date:
                                            Signature




                                               2
